DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milionta et al. (US 2004/0182664, hereinafter ‘Milionta’).
Milionta discloses a modular tool bag system comprising: at least one organizer comprising a substantially planar body that is foldable along a midline thereof to form an inner volume between inner surfaces of two halves thereof (200), wherein the at least one organizer is moveable between a closed configuration with the two halves folded together and an open configuration with the two halves lying completely flat on a supporting surface with the inner surfaces of the two halves exposed (functional recitation; para 0043).  
Milionta further discloses the at least one organizer further comprises a zipper (50) to secure the at least one organizer in the closed configuration along three open sides.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milionta et al. (US 2004/0182664, hereinafter ‘Milionta’).
Milionta discloses all limitations of the claim(s) as detailed above except discloses the hook fabric being on the inner surfaces of the organizer rather than the loop fabric as claimed.
However, it is noted that simply reversing the locations of the hook and loop fabrics taught by Milionta results in essentially the same device with the same functionality.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the positions of the hook and loop fabrics on the Milionta organizer device, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Milionta as modified above results in a device with at least one pouch removably coupled to the inner surface of one of the two halves of the organizer by a hook fabric of the hook and loop fastener (42); and one more additional pouches (44) removably coupled to the inner surface of one of the two halves of the organizer by a hook fabric of the hook and loop fastener.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milionta et al. (US 2004/0182664, hereinafter ‘Milionta’) as applied to claim 2 above, and further in view of Benefield (US 2014/0064823).
Milionta discloses all limitations of the claim(s) as detailed above except does not expressly disclose the pocket being transparent except on the rear surface, which is opaque.
However, Benefield is one of myriad references teaching constructing pouches that have at least one main zippered pocket (claim 13) such that the front of the pouch is transparent and the rear is opaque (Abstract).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to create the pouch taught by Milionta with a transparent front and opaque rear as taught by Benefield, in order to allow the contents of the pouch to be viewed/touched by a user as taught by Benefield (Abstract).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milionta et al. (US 2004/0182664, hereinafter ‘Milionta’) as applied to claim 1 above, and further in view of Davidoff et al. (US 2007/0044877, hereinafter ‘Davidoff’).
Milionta discloses all limitations of the claim(s) as detailed above except does not expressly disclose the tool bag as claimed.
However, Davidoff teaches placing a plurality of organizers in a tote bag (capable of use as a tool bag) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to place a plurality of the organizers taught by Milionta within a bag as taught by Davidoff, in order to keep the interior of the bag in a clean and organized condition as taught by Davidoff (para 0012).
Milionta as modified above results in a device wherein the bag is capable of receiving the plurality of organizers parallel to each other within the tool bag, such that the spines of the organizers remain visible through the tool bag opening when the tool bag is open (functional).
Milionta as modified above does not expressly disclose the spines include identification of the contents of the organizers as claimed.
It has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of information does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.
The Examiner asserts that the Milionta as modified above assembly is the same structure claimed by applicant and the sole difference is in the content of printed material. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., indicia or Identification of contents) and the substrate (e.g., assembly), which is required for patentability.
Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the content of the printed matter, which by itself is non-statutory subject matter. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made provide the Milionta as modified above assembly with indicia or identification of the contents of the organizers. 

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milionta et al. (US 2004/0182664, hereinafter ‘Milionta’) as applied to claim 1 above, and further in view of Hill (US 2006/0283899).
Milionta as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the seat mount as claimed.
However, Hill teaches a seat mount capable of receiving a plurality of organizers (20); the seat mount is configured to removably couple to a back of a seat of a vehicle (see Fig. 1); and the seat mount is capable of a plurality of organizers releasably coupling to the seat mount (via insertion into pockets of seat mount).
All of the component parts are known in Hill and Milionta as modified above.  The only difference is the combination of all the known elements into a single device by using the seat back mount taught by Hill to hold the organizers taught by Milionta as modified above.
Thus, it would have been obvious to one having ordinary skill in the art to use the seat back mount taught by Hill to store the organizers taught by Milionta as modified above, since the seat back mount in no way affects the other functions of the organizer assemblies and the seat back mount can be used in combination with the organizer assemblies to achieve the predictable results of securely carrying the organizer sin a vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 31, 2022